ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing en banc, and the opposition thereto; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that appellant’s petition for rehearing en banc is granted and that the opinion and judgment of January 11, 2001, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that the parties shall simultaneously file new briefs on or before July 9, 2001, and shall file responsive briefs no later than July 30, 2001. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal. It is
FURTHER ORDERED that any requests for extension of time will be looked upon with disfavor and will be granted only upon a showing of good cause.